         Case 1:18-cv-00812-TSC Document 80 Filed 06/01/20 Page 1 of 1




UNITED STATES DISTRICT COURT
DlsTRICT OF cOLumeIA
                                                                   Civil Action No.

LUXEXPRESS 2016 CORP. et al                                        18-cv-0812-TSC

                        Plaintiffs,

                  -V-
GOVERNRENT OF UKRAINE et al.,
              Defendants.


                                 AMENDED NOTICE 0F APPEAL
       NOTICE is hereby given this 29Th day of May, 2020, that Plaintiffs Luxexpress-II Ltd.,

Luxexpress 2016 Corporation, Alamo Group Inc., Mykola Ivanenko and Larysa Ivanenko herby

appeal to the United States Court of Appeals for the District of Columbia Circuit from (1) the

Memorandum Opinion and Order entered on the 19th day of March, 2020 in favor of the

Defendant Government of ukraine against said Plaintiffs, and (2) the Order of Dismissal, dated

May 17, 2020, copies of which are attached hereto as Exhibits A and 8.


Dated: New York, New York
       May 29, 2020



                                                    McCALLION & ASSOCIATES LLP


                                                            lsl Kenneth F. Mccallion


                                                    By: Kemeth F. Mccallion (Bar# NY0135)
                                                        100 Park Avenue - 16th floor
                                                        New York, New York 10017
                                                         (646) 366-0884
                                                         Attorneys for Plaintiffs
